Although it is our opinion that the amendment of the zoning ordinance by respondents, which involved the exercise of a legislative function, may not be reviewed under the form of procedure adopted by appellant (Matter of Neddo v. Schrade, 270 N. Y. 97; Matter of Newbrand v. City of Yonkers, 285 N. Y. 164, 174), we have determined the questions presented on the merits, in view of the acquiescence by respondents in the procedure adopted, and the request by counsel, on argument, that we ignore procedural defects. In affirming the conclusion reached at Special Term, that the enactment of the amendment to the Building Zone Ordinance is valid, legal and constitutional, we do not determine that the amendment to the ordinance is presently effective. (Cf. Town Law, § 269.) That question is not presented on this appeal. Present — 'Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 1001.]